        Case 3:20-cv-08317-JAT Document 26 Filed 02/23/21 Page 1 of 6


             Lindsay G. Leavitt – 029110
 1               Lleavitt@jsslaw.com
              Jordan T. Leavitt – 031930
 2                jleavitt@jsslaw.com
      JENNINGS, STROUSS & SALMON, P.L.C.
 3     A Professional Limited Liability Company
              One East Washington Street
 4                     Suite 1900
             Phoenix, Arizona 85004-2554
 5            Telephone: (602) 262-5911
 6 Attorneys for Defendants
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                   FOR THE DISTRICT OF ARIZONA
 9
10      Peter Strojnik,                                 No. 3:20-cv-08317-JAT
11                    Plaintiff,                        DEFENDANTS’ RESPONSE TO
                                                        PLAINTIFF’S DOC. # 22 MOTION
12      vs.                                             THAT Ds' PROVE REMOVAL
                                                        JURISDICTION AND ALL WRITS
13      Flagrock Hospitality, LLC, d/b/a                ACT MOTION FOR WRIT OF
        Howard Johnson by Wyndham;                      PROHIBITION AGAINST
14      Wyndham Hotels and Resorts, LLC,                LINDSAY LEAVITT AND
                                                        JENNINGS, STROUSS &
15                    Defendants.                       SALMON, PLC
16 I.         INTRODUCTION
17            Mr. Strojnik’s Motion is a waste of the Court’s time and resources. He argues
18 that removing his ADA claim to federal court was “baseless” but still maintains that
19 he has Article III standing to litigate his ADA claim in federal court. Mr. Strojnik filed
20 an identical Motion in every federal case he is litigating with undersigned counsel.
21 After reviewing an identical Motion in a case before him, Judge Dominic Lanza found
22 the “inescapable implication” that Strojnik “believes subject matter jurisdiction exists
23 but just wants to make his opponent go through the motions of proving it, this would be a
24 frivolous waste of the Court’s time and a harassing litigation tactic.” Exhibit A.
25            It is tactics like these that got Mr. Strojnik declared a “vexatious litigant” in the
26 U.S. District Court of Arizona. In her January 6, 2021, order declaring Mr. Strojnik a
27 vexatious litigant, Judge Humetewa found that the defendants had “properly” removed
28
                                                                                 7507218v1(69858.1)
       Case 3:20-cv-08317-JAT Document 26 Filed 02/23/21 Page 2 of 6



 1 their cases to federal court. She also held that Mr. Strojnik is the “master of his claims”
 2 and that if he did not want his cases removed to federal court, he should not file federal
 3 claims. Exhibit B.
 4          If Mr. Strojnik is asserting that he does not have Article III standing, he should
 5 advise the Court. If he is alleging there was some defect in the removal process, his
 6 deadline to object has long passed. 28 U.S.C. § 1447(c). For these reasons, the Court
 7 should reject the premise of Mr. Strojnik’s Motion and deny the relief he requests.
 8 II.      FACTUAL BACKGROUND
 9          Undersigned counsel is currently representing more than a dozen defendants in
10 ADA lawsuits filed by Mr. Strojnik. The vast majority of the defendants, like Flagrock
11 Hospitality, LLC, removed their cases to federal court pursuant to 28 U.S.C. § 1331
12 because Mr. Strojnik’s ADA claim arises under federal law. Mr. Strojnik had thirty (30)
13 days to object to the removal but declined to do so. See 28 U.S.C. § 1447(c).
14          On February 1st and 2nd, Mr. Strojnik filed identical Motions in all of his ADA
15 cases defended by undersigned counsel. On February 4, 2021, Judge Dominic Lanza
16 interpreted Mr. Strojnik’s Motion to mean that Mr. Strojnik “acknowledged that this Court
17 lacks subject matter jurisdiction over this action due to Strojnik’s lack of standing.” See
18 Exhibit C, p. 2:1-17. Judge Lanza then ordered the defendant to either (1) remand the
19 action, or (2) file a motion to dismiss on grounds that remand would be absolutely futile.
20 Exhibit C, p. 4:3-8.
21          Mr. Strojnik then filed a Notice of Correction alleging that he believes, in fact, that
22 he does have Article III standing.
23          To the extent that Plaintiff’s submissions can be understood as Plaintiff’s
            position that the District Court lacks jurisdiction, the understanding is
24          inaccurate. Plaintiff in fact asserts that the District Court does have
25          jurisdiction; Plaintiff’s submission merely requests that the Defendant
            prove it as required by Abrego Abrego v. The Dow Chem Co., 443 F.3d
26          676, 682 (9th Cir. 2006) in light of Defendant’s claim of lack of
            jurisdiction in its Answer.
27
28 Exhibit D.
                                                  2
                                                                                7507218v1(69858.1)
         Case 3:20-cv-08317-JAT Document 26 Filed 02/23/21 Page 3 of 6



 1          On February 5, 2021, Judge Dominic Lanza issued an Order denouncing Mr.
 2 Strojnik’s tactics:
 3          [T]he Court is compelled to note that Strojnik filed a motion on February
            1, 2021, in which he accused opposing counsel of improperly removing
 4          this (and other) cases “from State Court to federal court when federal court
 5          does not have jurisdiction” and demanding that opposing counsel “offer
            proof of jurisdiction before the District Court wastes any more time on this
 6          case.” The inescapable implication of such statements is that Strojnik
            believes subject matter jurisdiction exists but just wants to make his
 7          opponent go through the motions of proving it, this would be a frivolous
 8          waste of the Court’s time and a harassing litigation tactic.

 9 Exhibit A.
10          Mr. Strojnik argues that it was improper to remove his federal ADA claims to
11 federal court and have him declared a vexatious litigant in federal court.1 Judge Humetewa
12 rejected his argument.
13          Mr. Strojnik argues that this Court has no power to issue a vexatious
            litigant order because he originally filed these cases in state court. He cites
14          no supporting authority for this argument. To the contrary, the case law
15          makes no distinction. This Court’s inherent power to curb abuse is not
            bound simply because an abusive litigant brought a federal claim in state
16          court first. If it were otherwise, the power would be worthless; all
            vexatious litigants would just filed their federal claims in state court.
17
18          In addition, Mr. Strojnik is the master of all his claims, and if he wanted to
            avoid federal jurisdiction then he could have crafted a complaint that
19          exclusively relies on state law. But he has not. Mr. Strojnik has brought a
20          federal claim that was properly removed to this Court. Defendants then
            moved to declare him a vexatious litigant. Those Motions are properly
21          before the Court.
22 Exhibit B, p. 12:3 – 18.
23 III.     LEGAL ARGUMENT
24          A.     Mr. Strojnik waived his right to contest removal.
25          Mr. Strojnik erroneously cites to Abrego Abrego v. The Dow Chemical Co., 443
26
27   1
    Mr. Strojnik has also filed an “Abuse of Process” lawsuit in Maricopa County
28 Superior Court against undersigned counsel and Jennings Strouss, & Salmon PLC.
                                           3
                                                                                 7507218v1(69858.1)
       Case 3:20-cv-08317-JAT Document 26 Filed 02/23/21 Page 4 of 6



 1 F.3d 676 (9th Cir. 2006) to support his arguments. Abrego dealt with the issue of removal
 2 in the context of the newly enacted Class Action Fairness Act (CAFA). Under CAFA, a
 3 class action or mass action can be removed to federal court if (1) the aggregate amount in
 4 controversy exceeds $5,000,000, and (2) the action satisfies diversity requirements
 5 between plaintiff and defendants. Id. at 678. In Abrego, the district court ordered the
 6 defendant to show cause as to whether the case met CAFA’s two removal requirements.
 7 Id. at 678-79. The court held that “the removing defendant has always borne the burden
 8 of establishing federal jurisdiction, including any applicable amount in controversy
 9 requirement.” Id. at 682-83. This burden, however, must be met at the time of removal.
10          In its Notice of Removal [Doc. 1], Defendant noted that this Court has “original
11 jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United
12 States. See 28 U.S.C. § 1331. Mr. Strojnik has asserted claims against Defendant for
13 alleged ADA violations that exist because of, and therefore arise under, the laws of the
14 United States. See 42 U.S.C. § 12101, et seq.” Accordingly, the Court accepted the
15 removal and Mr. Strojnik did not object. If Mr. Strojnik believed that removal was
16 improper, he should have objected within thirty (30) days of removal pursuant to 28
17 U.S.C. § 1447(c). He did not. If he currently believes that he does not have Article III
18 standing to pursue his ADA claim in federal court, he should advise the Court. He has not
19 done that either. Thus, as Judge Lanza noted, it appears Mr. Strojnik’s Motion is a
20 “frivolous waste of the Court’s time and a harassing litigation tactic.” Exhibit A.
21          Judge Humetewa held that—even though she found Mr. Strojnik ultimately did not
22 have Article III standing—the hotel defendants had “properly” removed their ADA claims
23 to federal court. Exhibit B. This Court should reach the same conclusion.
24          B.      Mr. Strojnik incorrectly and inappropriately attacks Defendants’
                    counsel.
25
26          Mr. Strojnik, currently a vexatious litigant in three different federal districts, spends

27 a large portion of his Motion personally attacking Defendant’s counsel. Rather than
28
                                                   4
                                                                                  7507218v1(69858.1)
       Case 3:20-cv-08317-JAT Document 26 Filed 02/23/21 Page 5 of 6



 1 engage in similar tactics, undersigned counsel will instead simply correct the record. Yes,
 2 undersigned counsel has removed nearly all of Mr. Strojnik’s cases to federal court
 3 because Mr. Strojnik’s ADA claim raises a federal question. Undersigned counsel has not,
 4 however, filed one motion to dismiss for lack of subject matter jurisdiction. To date, the
 5 only motion undersigned counsel has filed was a Motion for Summary Judgment. That
 6 Motion was granted by Judge Humetewa and all of Mr. Strojnik’s claims were dismissed
 7 with prejudice. See Exhibit B.
 8          Here, Defendant does not believe that Mr. Strojnik is disabled. Mr. Strojnik has
 9 admitted under oath that he does not use a wheelchair or an ambulatory device at home or
10 when he “inspects” the hotel properties. For that reason, Defendant asserted as an
11 Affirmative Defense that Mr. Strojnik does not have Article III standing to pursue his
12 ADA claim. If Defendant is incorrect and Mr. Strojnik is ultimately found to have Article
13 III standing, then Defendant would prefer to litigate in federal court, rather than state court.
14 There is nothing “manipulative”, “fraudulent” or “self-sabotaging” about how Defendant,
15 or its counsel, have proceeded in this case.
16 IV.      CONCLUSION
17          For the above stated reasons the Court should reject Mr. Strojnik’s motion and
18 deny the relief he requests.
19          RESPECTFULLY SUBMITTED this 23rd day of February, 2021.
20                                         JENNINGS, STROUSS & SALMON, P.L.C.
21
                                           By s/ Lindsay G. Leavitt
22                                           Lindsay G. Leavitt
                                             Jordan T.Leavitt
23                                           One East Washington Street, Suite 1900
                                             Phoenix, Arizona 85004-2554
24                                           Attorneys for Defendant
25
26
27
28
                                                   5
                                                                                7507218v1(69858.1)
     Case 3:20-cv-08317-JAT Document 26 Filed 02/23/21 Page 6 of 6



 1                        CERTIFICATE OF SERVICE
 2      I hereby certify that on February 23, 2021, I electronically transmitted the
        attached document to the Clerk’s Office using the CM/ECF System for filing
 3      and transmittal of a Notice of Electronic Filing to the following CM/ECF
        registrants:
 4
 5                                  Peter Srojnik
                               7847 N. Central Avenue
 6                               Phoenix, AZ 85020
                                  ps@strojnik.com
                                  Plaintiff Pro Per
 7
                                  David C. Onuschak
 8                               DLA Piper LLP (US)
                            2525 E. Camelback Rd. #1000
 9                                Phoenix, AZ 85106
                          david.onuschak@us.dlapiper.com
10                 Attorneys for Wyndham Hotels and Resorts, LLC
11
12
        I hereby certify that on February 23, 2021, I served the attached document by
13      U.S. mail on the following, who are not registered participants of the CM/ECF
        System:
14
15
16
                                                        s/ Tana Davis-Digeno
17
18
19
20
21
22
23
24
25
26
27
28
                                          6
                                                                    7507218v1(69858.1)
